DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-11,18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2021/0345424, hereinafter “Cirik”) in view of Dinan et al. (WO 2018/175809, hereinafter “Dinan”.
For claims 1 and 15, Cirik discloses A method in a user device for handling timing conflicts associated with a random- access procedure for gaining access to a communication channel (see Cirik Fig. 32 and 33), the method comprising: 
determining, by processing hardware of the user device, that a first time span for the user device to transmit at least a data portion of a random-access procedure message to a base station (the wireless device may select a random-access channel (PRACH) resource of the one or more PRACH resources for the first random-access selection; see Cirik par. 0581) overlaps a second time span configured for the user device to transmit an uplink signal to the base station (the wireless device may determine that a PUSCH duration of a configured uplink grant overlaps with a transmission of a MsgA payload via the first PUSCH resource of the same cell; see Cirik par. 0572 and 0585); 
determining, by the processing hardware and based at least on a type of the uplink signal, a transmission precedence (The wireless device may prioritize the transmission of the msgA payload when an uplink resource an uplink grant of a bundle of the configured uplink grant overlaps in time with a PUSCH resource of the msgA payload transmission of the two-step random-access procedure; see Cirik par. 0572) indicative of whether to modify transmission timing for the random- access procedure message or to instead modify transmission timing for the uplink signal (transmission of msgA payload may enable the wireless device to obtain uplink timing adjustment from the base station while transmitting an uplink packet. In an example implementation, the wireless device may obtain, via the two-step random-access procedure, a TA value enabling the wireless device to be uplink synchronized with the base station. Based on being uplink synchronized, the wireless device may transmit, via the next non-and 
based on the determined transmission precedence, only one of (i) transmitting at least the data portion of the random-access procedure message to the base station during the first time span or (ii) transmitting the uplink signal to the base station during the second time span (in response to the determining the first duration of the at least one UL radio resource (e.g., Uplink resource-2 in FIG. 31) overlapping with the second duration of the second UL radio resource (e.g., second PUSCH resource in FIG. 31) of the second UL grant (e.g., second uplink grant in FIG. 31), the wireless device may override the at least one UL grant with the second UL grant at time T2 in FIG. 31. In an example, the overriding the at least one UL grant with the second UL grant may comprise transmitting, via the second UL radio resource indicated by the second UL grant, the second transport block for the second uplink transmission; see Cirik par. 0601-0602).
Cirik does not explicitly disclose the data portion of the random-access procedure message.  Dinan discloses the data portion of the random-access procedure message (If the resource block, over which the data or portion thereof is transmitted during the UL transmission, is associated with an RAP, an RAP ID may also be detectable based on an energy detector; see Dinan par. 206). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Dinan's arrangement in Cirik's invention to provide a faster handover, with reduced latency. and may provide a handover without suffering from collisions with other transmissions (see Dinan par. 210).
claim 15, Cirik discloses A user device comprising hardware configured to (Wireless Device 110; see Cirik par. 0201 and Fig. 3). 
For claims 2 and 16, Cirik discloses The method of claim 1, further comprising: before determining that the first time span overlaps the second time span, receiving, from the base station, a message that configures resources for the user device to transmit uplink communications, wherein the resources include the second time span (the wireless device may have a TB to transmit for an uRLLC service via a first PUSCH resource of the periodic uplink resources of the configured uplink grant. During the same time period, the wireless device may initiate a two-step random-access procedure. The wireless device may select a PUSCH resource, among the PUSCH resources, for transmission of a msgA payload of the two-step random-access procedure. The PUSCH resource may overlap in time (e.g., at least one symbol) with the first PUSCH resource of the configured uplink grant; see Cirik par. 0571).
For claim 12, Cirik discloses The method of claim 3, wherein: 
the random-access procedure is a contention-based two-step random-access channel (RACH) procedure (the wireless device may initiate a two-step random-access procedure (e.g., contention-free random-access procedure, contention-based random-access procedure) for the cell at time T1 in FIG. 30 and in FIG. 31; see Cirik par. 0580); and  
the random-access procedure message is a message associated with a first step of the contention-based two-step RACH procedure (when the wireless device performs the first random-access resource selection for the two-step random-access procedure, based on the one or more associations/mappings ( e.g., in FIG. 25), the wireless device may determine/select at least one UL radio resource of the one or more uplink radio resources (or determine/select at 
For claim 13, Cirik discloses The method of claim 12, wherein the data portion of the random-access procedure message comprises data in a physical-layer uplink channel (PUSCH) occasion of the message associated with the first step of the contention-based two-step RACH procedure (the one or more configuration parameters may indicate one or more uplink radio resources (Uplink (PUSCH) resources in FIG. 30 and in FIG. 31). For example, in FIG. 30 and in FIG. 31, the one or more uplink radio resources are Uplink resource-1, Uplink resource-2, and Uplink resource-3. In an example, an uplink radio resource of the one or more uplink radio resources may indicate at least one frequency resource/occasion; see Cirik par. 0577).
Claims 3, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik and Dinan, and further in view of Pelletier et al. (US 2013/0242730, hereinafter “Pelletier”).
For claims 3 and 17, Cirik discloses The method of claim 2, wherein: 
the message that configures resources for the user device to transmit uplink communications is a message that grants the user device an occasion to transmit uplink data (the one or more uplink grants indicating the one or more uplink radio resources may comprise that an uplink grant of the one or more uplink grants may indicate at least one time resource/occasion of the one or more uplink radio resources; see Cirik par. 0578);  
the occasion to transmit uplink data includes the second time span (the PRACH resource may comprise at least one preamble. In an example, the PRACH resource may and 
Cirik does not explicitly disclose determining the transmission precedence is based at least on the granted occasion being an occasion for the user device to transmit uplink data. Pelletier discloses determining the transmission precedence is based at least on the granted occasion being an occasion for the user device to transmit uplink data (a WTRU may determine what PRACH resource/format/occasion to use for the transmission of a preamble in a cell when multiple sets of PRACH resources may be configured. As an example, a first PRACH configuration (e.g., first set of PRACH resources) may be used for a first set of functions (and/or a first traffic priority) and a second PRACH configuration (e.g., second set of PRACH resources) may be used for a second set of functions (and/or a second traffic priority; see Pelletier par. 0070). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Pelletier's arrangement in Cirik's invention to perform uplink transmissions in either a contention based or contention free manner and RACH procedures and resources may be used to request resources and/or to facilitate uplink timing alignment (see Pelletier par. 0003).
For claims 14 and 20, Cirik discloses The method of claim 2, wherein: 
the message that configures resources for the user device to transmit uplink communications is a message that requests uplink transmission of a sounding reference signal, a message including a channel quality indication, a message including a channel state information, or a message including a scheduling request (In an example, a base station may transmit DCI/ control signaling via PDCCH. The DCI may take a format in a plurality of formats. A DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation 
Cirik does not explicitly disclose determining the transmission precedence is based at least on the uplink signal being a sounding reference signal, a message including a channel quality indication, a message including a channel state information, or a message including a scheduling request. Pelletier discloses determining the transmission precedence is based at least on the uplink signal being a sounding reference signal, a message including a channel quality indication, a message including a channel state information, or a message including a scheduling request (Before a WTRU may perform uplink transmissions for periodic SRS or an uplink transmission on PUCCH (e.g., HARQ A/N feedback, SR, periodic CQI/PMI/RI reports) or PUSCH, the WTRU may determine a proper timing alignment with the network. Uplink synchronization may be initially achieved using the RACH procedure, and the network may subsequently transmit TA Commands (TAC) in the downlink to maintain proper timing alignment; see Pelletier par. 0115). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Pelletier's arrangement in Cirik's invention to perform uplink transmissions in either a contention based or contention free manner and RACH procedures and resources may be used to request resources and/or to facilitate uplink timing alignment (see Pelletier par. 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.